Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-11-00892-CR

                                    Amy Lee YARA,
                                      Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR2906
                      Honorable Maria Teresa Herr, Judge Presiding

       BEFORE JUSTICE ANGELINI, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. Appellate counsel’s motion to withdraw is GRANTED.

      SIGNED June 12, 2013.


                                             _____________________________
                                             Patricia O. Alvarez, Justice